. NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federal Circuit
2009-3279
DAV|D GALLOWAY,
. Petitioner,
v.
DEPARTMENT OF /-\GRICULTURE,
Respondent.
Petiti0n for review of the Merit Systems Protection Board in
ATO752061173-C-3.
0 R D E R
David Galloway has not responded to the court's September 3, 2009 letter
informing him that his petition would be dismissed absent a response within 21 days.
Upon consideration thereof,
lT IS ORDERED THAT:
(‘i) The petition for review is dismissed
(2) Each side shall bear its own costs.
FOR THE COURT
0CT 21 2009
_ __ _[sl Jan Horbaly __ ___
cc'
317
Date Jan Horbaly
C|erk
FILE
Da\/id G3"OW3Y us count or AP=EALs ron
Jessica R. Toplin, Esq. THE FEDERAL C|RCUlT
0CT 21 2009
im HORBAi.v
cm